Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 11/25/2019. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 3/16/2021 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7, 9, 12, 16 – 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Vick, Jr. (8,919,730).
Regarding claim 1, US Patent to Vick, Jr. discloses a magnetic actuator comprising a housing (36, Fig. 10A) having an inside surface, an outside surface and a body (38, Fig. 10A) between the inside and outside surfaces, a mobile component (22, Fig. 10F) movable relative to the housing (36, Fig. 10A). Vick, Jr. also discloses a magnet piston chamber (40, Fig. 10C) disposed within the body (38, Fig. 10C); a magnet piston (44, Fig. 10C) disposed in the magnet piston chamber (40, Fig. 10C) and disposed to effect movement of the mobile component (22, Fig. 10F) relative to the housing, the magnet piston having a magnetic field. Vick, Jr. also disclose a prime piston chamber (46, Fig. 10C) disposed within the body in spaced relationship to the magnet piston chamber (40, Fig. 10C) and segregated from the magnet piston chamber by material of the body (38, Fig. 10C), there being no fluid path between the magnet piston chamber and the prime piston chamber, a prime piston (48, Fig. 10C) disposed in the prime piston chamber (46, Fig. 10C), the prime piston having a magnetic field wherein the magnet piston (44, Fig. 
Regarding claim 2, the housing (36, Fig. 10A) disclosed by Vick, Jr. is a tubular member.
Regarding claim 3, the mobile component (22, Fig. 22 F) is a flow tube of a safety valve (Fig. 10G).
Regarding claim 4, Vick., Jr. discloses the magnet piston chamber is a bore (col. 7, Lines 46 – 52).
Regarding claim 5, Vick, Jr. discloses the prime piston chamber is a bore (Col. 7, Lines 25 – 31).
  	Regarding claim 7, Vick, Jr. discloses the prime piston (44, 10C) includes a plurality of magnets spaced apart from one another along a longitudinal axis of the prime piston as shown in figure 6.
	Regarding claim 9, Vick, Jr. discloses the magnetic interaction is magnetic coupling (Col. 6, Lines 61 – 64).
	Regarding claim 12, Vick, Jr., discloses prime piston chamber houses magnetic prime mover (44, Fig. 10C).
	Regarding claims 16 – 18 and 20, Vick, Jr. discloses a tubular string disposed in a borehole in a subsurface formation, a subsurface safety valve (SSV) disposed in the string, the SSV having a magnetic actuator (Fig. 1), applying fluid pressure to the prime piston chamber (Col. 4, Lines 6 – 12) magnetically coupling the prime piston with the magnet piston, moving the component with the magnet piston, the moving the component is moving a flow tube of a subsurface safety valve to open a flapper of the subsurface safety valve (Fig. 10G). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Vick, Jr. (8,919,730).
Regarding claims 11 and 13, Vick, Jr. discloses the piston chamber (40, Fig. 10C) is connected to a fluid control line (Col. 6, Lines 24 – 37). Vick, Jr. does not explicitly disclose the fluid used to actuate the piston is hydraulic. However a person having ordinary skill in the art would choose hydraulic fluid to actuate the piston as a means of combining prior art elements according to known methods to yield predictable results, since it is well known in the art to use hydraulic fluid as a mean to generate high pressure that can overcome the fluid pressure inside the moveable element.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Vick, Jr. (8,919,730) in view of US Patent to Hassa (3,212,751).
Regarding claims 10 and 19, Vick, Jr. does not disclose the magnetic interaction is repulsion. However, Hassa teaches using magnetic repulsion (Fig. 6 and 7) as the actuating means to dispense with a return spring. Therefore a person having ordinary skill in the art would adapt the Hassa teaching of using magnetic repulsion as the actuating force to the valve disclosed by Vick, Jr. as means of eliminating the return spring.

Allowable Subject Matter
Claims 6, 8, 14 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753